ORDER
A combined petition for panel rehearing and for rehearing en banc having been filed by the Appellant, and the petition for rehearing, having been referred to the panel that heard the appeal, and thereafter the petition for rehearing en banc having been referred to the circuit judges who are in regular active service,
UPON CONSIDERATION THEREOF, it is
ORDERED that the petition for panel rehearing be, and the same hereby is, DENIED and it is further
*994ORDERED that the petition for rehearing en banc be, and the same hereby is, DENIED.
The mandate of the court mil issue on March 21, 2007.
Circuit Judge Moore did not participate in the vote.